THE          ATTORNEY              GENERAL
                             OF-XAS




Hon. William A. Harrison                     Opinion No. C-    2
Commissioner    of Insurance
State Insurance Building                     Re:   Whether a certain security
Austin 14, Texas                                   deposit made pursuant to
                                                   Art. 7.15,   Texas Insurance
                                                   Code, may be withdrawn even
                                                   though trust obligations  of
                                                   the depositor are still out-
                                                   s tanding.

Dear     C,ommissioner    ,Harrison:

         In your letter dated December   20, 1962, you requested the
opinion of this office concerning the withdrawal of a deposit made
pursuant to Article 7. 15, Texas Insurance Code.      You state that
the State Treasurer    is now holding the deposit which was made by
Guaranty Title and Trust Company for the purpose of qualifying as
a fiduciary under Article 7. 14, Texas Insurance Code.

          The Legislature   expressly repealed       Article 7. 14 and 7.15   by
Senate    Bill 165, Acts 55th Leg. R.S.   1957,      ch. 388, p. 1162.

         You state that Guaranty Title and Trust Company transferred
its entire trust operation,  including all fiduciary duties and all prop-
erty held in such capacity,   to a corporation   chartered under the Texas
Banking Code pursuant to H. B. 226, Acts 57th Leg. R.S.         1961, ch. 125,
p. 243.   H. B. 226 provides that “the power and authority of such cor-
poration to transfer and assign its fiduciary business to a State Bank or
trust company---    shall expire on April 30, 1962.”      However,   you
enclosed with your request a letter from the Guaranty Title and Trust
Company,    which reflects  that the transfer and assignment     in question
was executed prior to such expiration date.       You state that Guaranty
Title and Trust Company has since been merged into a corporation           by
the name of Guaranty Title Insurance Company and that this company
has no authority to act in a fiduciary capacity and is engaged in a title
insurance business.




                                       -4-
                                                                                   -




Hon.    William   A.   Harrison,   page 2    (C-   2       )




         House Bill 226 specifically   authorized corporations,    such as
Guaranty Title and Trust Company,       to transfer their trust operations
to a corporation   chartered under the Texas Banking Code.        By the
terms of H. B. 226 the successor     corporation   assumed and is now
charged with the fiduciary obligations     of Guaranty Title and Trust
Company.     It may be assumed that the Legislature      intended a full
substitution  of the new bank and trust company by virtue of the pro-
vision in H. B. 226, which states that the naming of the predecessor
corporation   in wills and other instruments    shall be deemed to,be the
naming of the successor     bank or trust company.

            You state that the successor  corporation  is a State Bank.   State
banks     are not required to maintain a deposit with any state agency in
order     to exercise  fiduciary powers.   Art. 342-301,   V.A.C.S.,    and
Art.    7425b-25L.    V.A.C.S.,    both as amended by, S. B. 41, Acts 57th
Leg.     1961, ch. 30, p. 44.

        Therefore,  it is our opinion that upon the transfer of its entire
trust operation to a successor   bank company pursuant to H. B. 226,
the deposit of Guaranty Title and Trust Company was no longer required
and it may now be withdrawn.

                                   SUMMARY

                    The security deposit of Guaranty Title and
                  Trust Company made pursuant to ,Article
                  7.15,  Texas Insurance Code, may be with-
                  drawn.

                                                   Very   truly   yours,

                                                   WAGGONER    CARR
                                                   Attorney General of Texas



                                                   BY
                                                           Dudley’ D: McCalla
                                                           Assisiant  Attorney   General

DDM:lmc




                                      -5-
.   .-




         Hon.   William   A.   Harrison,   page 3   (C-   2   )




         APPROVED:

         OPINION    COMMITTEE:

         W. V. Geppert,        Chairman
         Frank Booth
         Cecil Rotsch
         Marietta Payne




         Stsnton Stone, Executive AssIstant
         Waggoner Cam, Attorney General




                                              -6-